Order entered February 26, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00572-CV

                                ANDRES CHEVEZ, Appellant

                                                V.

                       JERRY L. BRINKERHOFF, ET AL., Appellees

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-10-015850-E

                                            ORDER
       We GRANT appellant’s February 20, 2014 agreed motion for an extension of time to file

a reply brief to appellee John Anderson’s brief. Appellant shall file his reply brief on or before

March 4, 2014.

       We GRANT appellant’s February 20, 2014 motion for an extension of time to file a reply

brief to appellee Jerry Brinkerhoff’s brief. Appellant shall file his reply brief on or before March

5, 2014.

                                                       /s/   ADA BROWN
                                                             JUSTICE